Cite as 2016 Ark. 146

                SUPREME COURT OF ARKANSAS
                                       No.   CV-15-422

MARILYN WORSHAM                                  Opinion Delivered   April 7, 2016

                                                 APPEAL FROM THE BOARD OF
V.                                               REVIEW
                                                 [NO. 2014-BR-02149]

DARYL BASSETT, DIRECTOR OF
WORKFORCE SERVICES
                      APPELLEE                   AFFIRMED.


                               HOWARD W. BRILL, Chief Justice


       Appellant Marilyn J. Worsham, pro se, appeals from the decision of the Board of

Review (Board) affirming the decision of the Appeal Tribunal, which upheld the denial of

her unemployment benefits by appellee Daryl Bassett, Director, Department of Workforce

Services (Department). On appeal, Worsham argues that the court of appeals should have

ordered the Board to conduct a further hearing to take additional evidence; that the Board

and the Appeal Tribunal erred in refusing to offer a further hearing, thereby denying her

equal protection guaranteed by the United States Constitution; and that the Board erred in

ruling that she did not meet the wage requirements pursuant to Arkansas Code Annotated

section 11-10-507(5)(A) (Repl. 2012), for establishing an unemployment-benefit claim. We

affirm the Board’s decision.

       On May 6, 2012, the American Association of Retired Persons (AARP) hired

Worsham as a part-time employee for the AARP Senior Community Service Employment
                                  Cite as 2016 Ark. 146

Program (SCSEP), which is grant-funded through the United States Department of Labor.

AARP, a 501(c)(3) nonprofit organization according to its Internal Revenue Service Form

990, placed senior citizens in host agencies for job training while they searched for

employment. Worsham’s base period began April 1, 2013, and lasted through March 31,

2014. During Worsham’s base period, AARP was her only employer, and she received

wages only from AARP during that time. Terri Boone, AARP’s project director, indicated

that Worsham was paid under Title V of the Older Americans Act. See 42 U.S.C. § 3056.

       On July 7, 2014, Worsham, after working in the AARP SCSEP office, was transferred

to a host agency, and her pay was reduced from $12.00 per hour to $7.25 per hour. During

her work training, she was required to continue to search for work. According to Worsham,

she filed for unemployment benefits when she received the reduction in pay after her

transfer. On July 24, 2014, the Department of Workforce Services denied Worsham’s claim

for benefits, finding that she did not have covered wages during her base period to qualify

for benefits pursuant to Arkansas Code Annotated sections 11-10-522(a) and 11-12-

507(5)(A). Worsham timely appealed the Board’s decision to the Appeal Tribunal. After a

hearing during which Worsham appeared on her behalf, the Appeal Tribunal affirmed the

Board’s decision, finding that Worsham “only had wages from a nonprofit organization

during her base period.” Citing section 11-10-522(a) and section 11-10-507(5)(A), the

Appeal Tribunal concluded that wages from a nonprofit organization were not qualified

wages for unemployment-insurance purposes and that Worsham did not have qualifying

wages to establish her claim.


                                            2
                                    Cite as 2016 Ark. 146

       On August 26, 2014, Worsham wrote a letter to the Board asking it to consider her

record of wages before the Appeal Tribunal, including a printout of wages from AARP

dating from May 2012 through April 30, 2014. In a letter dated August 27, 2014, the Board

advised Worsham that, pursuant to section 11-10-525(c), the Board was without jurisdiction

to accept or consider additional evidence unless accepted by the Board in a subsequent

hearing, and the Board stated that it would render its decision based on the record forwarded

by the Appeal Tribunal. Worsham timely filed an appeal to the Board, which affirmed and

adopted the Appeal Tribunal’s ruling. The Board found that Worsham did not meet the

wage requirements, pursuant to Arkansas Code Annotated section 11-10-507(5)(A), for

establishing a claim. Worsham appealed to the court of appeals, which affirmed without

written opinion. See Worsham v. Bassett, No. E-14-864. Worsham then petitioned this court

for review, which we granted. When we grant a petition for review, we consider the appeal

as though it had originally been filed in this court. See Blake v. Shellstrom, 2012 Ark. 428, 424

S.W.3d 830. We turn to Worsham’s appeal from the Board’s decision.

       On appeal, Worsham argues that the Board erroneously ruled that she did not meet

the wage requirements for establishing a claim. The Department responds that employment

had been funded by a federal grant as part of a work-relief or training program is not

considered employment for the purposes of unemployment benefits.

       The question of the correct application and interpretation of an Arkansas statute is a

question of law, which this court decides de novo. See, e.g., Rose v. Harbor E., Inc., 2013

Ark. 496, 430 S.W.3d 773. The basic rule of statutory construction to which all other


                                               3
                                     Cite as 2016 Ark. 146

interpretive guides defer is to give effect to the intent of the drafting body. See id. In

reviewing issues of statutory interpretation, we first construe a statute just as it reads, giving

the words their ordinary and usually accepted meaning in common language. See id. When

the language of a statute is plain and unambiguous and conveys a clear and definite meaning,

there is no need to resort to rules of statutory construction. See id.

       The Board based its decision on section 11-10-507(5)(A):

              (5)(A) Qualifying Wages. For any benefit year, he or she has during his
       or her base period been paid wages in at least two (2) quarters of his or her
       base period for insured work, and the total wages paid during his or her base
       period equal not less than thirty-five (35) times his or her weekly benefit
       amount.

Section 11-10-507(5)(A) does not expressly state that wages from a nonprofit organization

are not qualifying wages. Although wages from a nonprofit organization may constitute

qualifying wages under section 11-10-507(5)(A), an exception applicable to this case is found

at Arkansas Code Annotated section 11-10-210(a). That section provides in relevant part:

              (3) Service performed by an individual in the employ of a religious,
       charitable, educational, or other organization described in Section 501(c)(3) of
       the Internal Revenue Code of 1954 if the organization had one (1) or more
       individuals in employment for some portion of a day in each of ten (10)
       different days, whether or not the days were consecutive, within the current
       or preceding calendar year irrespective of whether the same individuals are or
       were employed in each day;

               (4) For the purposes of subdivisions (a)(2) and (3) of this section, the
       term “employment” does not apply to service performed:
                                            ....
               (E) As part of an unemployment work-relief or work-training program
       assisted or financed in whole or in part by any federal agency or an agency of
       a state or political subdivision thereof, by an individual receiving the work
       relief or work training.


                                                4
                                    Cite as 2016 Ark. 146

Ark. Code Ann. § 11-10-210(a)(3)–(4).

       Given the plain language of the statute, section 11-10-210(a)(4) means that

employment “does not apply to a service performed” in “an unemployment work-relief or

work-training program,” that is funded by a federal grant. Here, Worsham’s employment

with AARP fits this statutory scheme.         She was employed by AARP, a nonprofit

organization that paid her wages through a federal grant. Thus, based on our statutory

interpretation of section 11-10-210(a)(4), we hold that her employment with AARP was

excluded, and she did not qualify for unemployment benefits.

       Further, Worsham contends that the Board erred in refusing to accept additional

evidence at another hearing and that denying her that hearing violated her equal-protection

rights guaranteed by the United States Constitution. Here, the Board properly decided the

matter after considering the entire record of prior proceedings before the Appeal Tribunal.

See Ark. Code Ann. § 11-10-525(c). Additionally, we decline to reach Worsham’s equal-

protection argument because the Board did not make a specific finding on that issue. When

an argument is not raised below or ruled upon, the issue is not preserved for appellate review.

See Mountain Pure, LLC v. Little Rock Wastewater Util., 2011 Ark. 258, 383 S.W.3d 347;

Nelson v. Dir., Dep’t of Workforce Servs., 2013 Ark. App. 533. For these reasons, Worsham’s

argument on this issue is without merit.

       Affirmed.

       Marilyn Worsham, pro se appellant.

       Phyllis Edwards, for appellee.


                                              5